          Case 1:18-cr-00057-DB Document 34 Filed 10/03/18 Page 1 of 5



KATHRYN N. NESTER, Federal Public Defender (#13967)
ROBERT K. HUNT, Assistant Federal Public Defender (#5722)
DAPHNE A. OBERG, Assistant Federal Public Defender (#11161)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH

JAMI JOHNSON, Assistant Federal Public Defender
New York State Bar #4823373
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF ARIZONA

Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                            DEFENDANT’S RESPONSE TO
                                                    GOVERNMENT’S MOTION IN LIMINE
   Plaintiff,                                         SEEKING A PRETRIAL RULING
                                                    REGARDING THE ADMISSIBILITY OF
  v.                                                  THE CUSTODIAL STATEMENTS
                                                        MADE BY THE DEFENDANT
  RON ROCKWELL HANSEN,
                                                           Case No 1:18-cr-00057-DB-1
   Defendant.




       Defendant Ron Rockwell Hansen (“Mr. Hansen”) through undersigned counsel hereby

responds to the Government’s Motion in Limine Seeking a Pretrial Ruling Regarding the

Admissibility of Custodial Statements Made by the Defendant (the “government’s motion”)

(Doc. 26). The government’s motion should be denied because it fails to state a proper

procedural basis for the relief requested therein and represents an improper attempt to usurp Mr.
           Case 1:18-cr-00057-DB Document 34 Filed 10/03/18 Page 2 of 5



Hansen’s rights under the Federal Rules of Criminal Procedure to decide, in consultation with

counsel, the timing and scope of any constitutional arguments he may ultimately choose to raise

regarding the admissibility of the evidence identified in the government’s motion.

        While nominally styled a “motion in limine” based in Federal Rule of Evidence

801(d)(2)(A) (Govt’s Mot. at 3), the text of the government’s motion makes clear that the

government does not seek a pretrial ruling that the statements in question are statements by the

defendant and are therefore non-hearsay pursuant to Fed. R. Evid. 801(d)(2)(A) but rather seeks

preemptive adjudication of the constitutionality of the government’s custodial interrogation of

Mr. Hansen as a whole. See, e.g., Govt’s Mot. at 3 (“The interview of Mr. Hansen constituted a

custodial interrogation, thereby implicating the procedural safeguards announced in Miranda v.

Arizona, 384 U.S. 436, 444 (1966)”). The purpose of a motion in limine is to seek a pretrial

ruling on an objection or anticipated objection grounded in the Federal Rules of Evidence. A

motion in limine is not the proper vehicle to address concerns about the constitutionality of the

government’s anticipated evidence. See United States v. Vafeades, Case No. 2:14-cr-00153-DN,

2015 U.S. Dist. LEXIS 169736 at *3 (D. Utah Dec. 18, 2015) (“The term ‘motion to suppress’

covers efforts to invoke the exclusionary rule, or the Miranda doctrine, or the many other

constitutional and statutory rules that keep probative evidence out of the trial record . . . .

Although the Rules of Criminal Procedure do not define ‘motion to suppress,’ the phrase may be

given meaning by thinking about what it is not: a motion under a Rule of Evidence . . . . A

request for a decision under the Rules of Evidence may be made before trial (lawyers often call

these ‘motions in limine’) . . . . Objections outside the Rules of Evidence properly may be called

‘motions to suppress’.” (quoting United States v. Acox, 595 F.3d 729, 732–33 (7th Cir. 2010));

see also United States v. Bundy, Case No. 2:16-cr-46-GMN-PAL, 2017 U.S. Dist. LEXIS




                                                   2
           Case 1:18-cr-00057-DB Document 34 Filed 10/03/18 Page 3 of 5



170148 at *6–8 (D. Nev. Oct. 13, 2017) (“Here, the Court finds that this issue should have been

raised in a Federal Rule of Criminal Procedure 12(b)(3)(C) motion to suppress . . . . The purpose

for motions in limine is to determine whether evidence is admissible pursuant to Federal Rules of

Evidence. Defendant’s motion is not seeking to exclude the Longbow evidence based on

assertion regarding irrelevance, undue prejudice substantially outweighing probative value, or

any other evidentiary cause. Rather, Defendant’s argument centers upon the allegations of

constitutional violations stemming from the evidence, specifically that Defendant’s Sixth

Amendment right-to-counsel was violated, Defendant made the statements involuntarily, and the

Government’s conduct was outrageous . . . . Defendant provides no good cause for the Court to

consider this motion as an untimely motion to suppress . . . . Accordingly, the Court denies the

Defendant’s motion.”) (internal citations omitted).

       Federal Rule of Criminal Procedure 12 sets forth the procedure for litigating

constitutional challenges to the admissibility of evidence. Specifically, Fed. R. Crim. P. 12.

Rule 12(b)(3)(A) requires that any motion seeking the suppression of evidence of evidence be

filed in advance of trial absent good cause. Fed. R. Crim. P. 12(b)(3)(A). Notably, while Rule

12 sets forth the procedure for a criminal defendant to raise constitutional challenges to the

admission of specific pieces of evidence, the Rule does not provide the government with a

corresponding ability to seek anticipatory rulings regarding the constitutionality of its own

evidence, as the government’s motion in this case appears designed to do. Rather, the Rule

provides simply that the government may, at its discretion, “notify the defendant of its intent to

use specified evidence at trial in order to afford the defendant an opportunity to object before

trial under Rule 12(b)(3)(C).” Fed. R. Crim. P. 12(b)(4)(A).




                                                 3
           Case 1:18-cr-00057-DB Document 34 Filed 10/03/18 Page 4 of 5



       In accordance with Federal Rule of Criminal Procedure 12, Mr. Hansen therefore

construes the government’s motion as notice pursuant to Fed. R. Crim. P. 12(b)(4)(A) of the

government’s intent to offer at trial the statements identified in the government motion, and Mr.

Hansen hereby advises the Court that he will file any and all constitutional challenges to the

admission of such statements, including but not limited to challenges under the Fifth and Sixth

Amendments, sufficiently in advance of trial to comply with Rule 12 as well as with any

scheduling orders that may ultimately be issued by this Court.

       Mr. Hansen objects to the government’s attempt to use a procedurally improper motion in

limine to require Mr. Hansen to litigate a Rule 12(b)(3)(C) motion to suppress on a schedule

chosen by the government, rather than on a schedule chosen by Mr. Hansen, particularly at this

early stage of the litigation. Mr. Hansen’s decisions regarding whether, when, and how to

litigate any Rule 12 motions to suppress that he may ultimately elect to file necessarily implicate

important constitutional concerns, including decisions about whether or not to testify at any

pretrial hearings that may be necessary to resolve any Rule 12 motions. They also implicate

important strategic decisions that can only be made in consultation with counsel and only after

consideration of the totality of the evidence, only a fraction of which has thus far been received

and reviewed by counsel.

       Mr. Hansen notes that the statements at issue are part of classified discovery that can be

reviewed only in person, under tightly controlled conditions, at specified locations. As of the

date of this submission, only two of four defense counsel have received the security clearances

necessary to review the statements, and only one of two cleared counsel has yet had the

opportunity to do so. Mr. Hansen himself has not yet had an opportunity to review the material




                                                 4
          Case 1:18-cr-00057-DB Document 34 Filed 10/03/18 Page 5 of 5



at issue, nor has counsel had the opportunity to meet with Mr. Hansen in a secure facility to

discuss the material with him.

       WHEREFORE, PREMISES CONSIDERED, Mr. Hansen respectfully requests that the

government’s motion be denied and that Mr. Hansen be excused from providing substantive

response to the constitutional arguments raised in the government’s motion. Should however the

Court determine that a substantive response to the government’s motion is required, Mr. Hansen

respectfully reserves his right to seek from this Honorable Court an extension of time to file

substantive response.

               DATED this 3rd day of October, 2018.



                                                     /s/ Jami Johnson
                                                     JAMI JOHNSON
                                                     Assistant Federal Public Defender




                                                 5
